Detailed office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication 03/03/22.
Original claims 1-5 are pending.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10of U.S. Patent No.11303527. Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
the scope of claim 1  of present application is now  broader than  claim 1 U.S. Patent No. 11303527. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. See In re Van Ornum and Stang, 214 USPQ761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226(3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001). It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).


 
Instant Application 17/686-118

1. A network node or a distributed system of network nodes  configured as a slice usage function (SUF) of a communication network, comprising:

a network interface to the network;

a processor system configured to assist in the creation of a slice usage rule for data communication between (I) a user equipment (UE) connected to the network and configured to execute an application, and (ii) a content or application server (CAS) configured to provide an application service via the network, by:
obtaining an identifier of the user equipment (UE), and generating feature set data identifying a feature set for every network slice which is available to the user equipment (UE) based on the identifier of the user equipment and subscription data of the user equipment.

2. The network node or the distributed system of network nodes according to claim 1, wherein the processor system is further configured to:

20 provide the feature set data via the network interface to a network feature usage assistance function (NFUAF);

receive a feature set identifier from the network feature usage assistance function (NFUAF) identifying a selected feature set; and based on the feature set identifier, determine a slice identifier  identifying a network slice which is associated with the selected feature set, wherein the slice usage rule is provided to the user equipment to enable the user equipment to use said network slice for the application service.

3. The network node or the distributed system of network nodes  according to claim 2, wherein the processor system is further configured to: provide the slice identifier to a policy control function (PCF) configured to perform policy control for quality of service (QoS) in the network; 
request the policy control function (PCF) to provide the slice usage rule in the form of a network slice selection policy (NSSP) or in the form an update of the network slice selection policy to the user equipment (UE), wherein the slice usage rule contains an identifier of the network slice to be used by the application.

4. The network node or the distributed system of network nodes according to claim 2, wherein the slice identifier is determined in the form of a single network slice selection assistance information (S-NSSAI). 10

5. The network node or the distributed system of network nodes according to claim 1, wherein processor system is further configured to: obtain, via the network interface, the requirements of the application service from a network feature usage assistance function (NFUAF): 15 on the basis of the feature set data and the requirements of the application service, select at least one of the feature sets; and determine a feature set identifier identifying said selected feature set, wherein the feature set identifier is generated so as to enable a network slice to be identified which is associated with the selected feature set: 20 wherein the slice usage rule is provided to the user equipment to enable the user equipment to use said network slice for the application service. 
U.S. Patent No. 11303527 
1. A communication network comprising a plurality of network nodes and configured to enable instantiation of different network slices which represent virtual networks with different feature sets, the network comprising: a slice usage function (SUF) configured to assist in the creation of a slice usage rule for data communication between (I) a user equipment (UE) connected to the network and configured to execute an application, and ii) a content or application server (CAS) connected to the network and configured to provide an application service via the network, by: obtaining an identifier of the user equipment (UE), generating feature set data identifying a feature set for every network slice which is available to the user equipment (UE) based on the identifier of the user equipment and subscription data of the user equipment; a network feature usage assistance function (NFUAF) configured to: obtain the feature set data, based on the feature set data and requirements of the application service, select at least one of the feature sets, and determine a feature set identifier identifying said selected feature set, wherein the feature set identifier enables a network slice to be identified which is associated with the selected feature set; wherein a slice usage rule is provided to the user equipment to enable the user equipment to use said network slice for the application service.
2. The communication network according to claim 1, wherein: the network feature usage assistance function (NFUAF) is configured to provide the feature set identifier to the slice usage function (SUF); and the slice usage function (SUF) is configured to, based on the feature set identifier, determine a slice identifier identifying the network slice which is associated with the selected feature set.
3. The communication network according to claim 2, wherein: the network further comprises a policy control function (PCF) configured to perform policy control for quality of service (QoS) in the network; and the slice usage function (SUF) is configured to: provide the slice identifier to the policy control function (PCF); request the policy control function (PCF) to provide the slice usage rule in the form of a network slice selection policy (NSSP) or in the form an update of the network slice selection policy to the user equipment (UE), wherein the slice usage rule contains an identifier of the network slice to be used by the application.
4. The communication network according to claim 1, wherein the network feature usage assistance function (NFUAF) is configured to generate the feature set identifier in the form of a slice identifier identifying the network slice.
5. The communication network according to claim 1, wherein the network feature usage assistance function (NFUAF) is configured to provide the slice usage rule to the user equipment (UE) in the form of a slice identifier.
6. The communication network according to claim 5, wherein: the network feature usage assistance function (NFUAF) is implemented by the content or application server (CAS); and the content or application server (CAS) is configured to provide the slice identifier to the user equipment (UE) via: a user plane (UP) of the communication network; a further network such as the Internet; or a non-access stratum (NAS) transport mechanism.
7. The communication network according to claim 2, wherein the slice identifier is determined in the form of a single network slice selection assistance information (S-NSSAI).
8. The communication network according to claim 1, wherein: the network further comprises a network exposure function (NEF); and at least one of the slice usage function (SUF) and network feature usage assistance function (NFUAF) is implemented by the network exposure function.9. A method for use with a communication network which comprises a plurality of network nodes and is configured to enable instantiation of different network slices which represent virtual networks with different feature sets, the method assisting in the creation of a slice usage rule for data communication between (I) a user equipment (UE) connected to the network and configured to execute an application, and ii) a content or application server (CAS) connected to the network and configured to provide an application service via the network, by: obtaining an identifier of the user equipment (UE); generating feature set data identifying a feature set for every network slice which is available to the user equipment (UE) based on the identifier of the user equipment and subscription data of the user equipment; based on the feature set data and requirements of the application service, selecting at least one of the feature sets; determining a slice identifier identifying a network slice which is associated with the selected feature set; and based on the slice identifier, providing a slice usage rule to the user equipment to enable the user equipment to use said network slice for the application service.10. A non-transitory computer-readable medium comprising a computer program, the computer program comprising instructions for causing a processor system to perform the method according to claim 9.h 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 is  rejected under 35 U.S.C. 103 as being unpatentable Vrzic et al. U.S. Patent Application Publication No. 2016/0353465[hereinafter Vrzic] in view of GARCIA AZORERO et al. U.S. Patent Application Publication No. 20190357130 [hereinafter GARCIA AZORERO].
as per claim 1 is Vrzic discloses A network node or a distributed system of network nodes configured as the slice usage function (SUF) of the communication network , comprising:
a network interface to the network(see par. 0007, 0092);
a processor system configured to assist in the creation data communication between (I) a user equipment (UE) connected to the network and configured to execute an application, and ii) a content or application server (CAS) configured to provide an application service via the network (pars. 0058, 0065, creating network service requirements in the attach request which may include latency and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements, for example), by:
obtaining an identifier of the user equipment (UE) (see par. 0063, 0072, 0085 where  G-CMM function 882 may determine which network slice a User Equipment (UE) should attach to in response to an attach request, including determining which network slice handles portions of the attach request), and
generating feature set data identifying a feature set for every network slice which is available to the user equipment (UE) based on the identifier of the user equipment and subscription data of the user equipment (0046, 0054, identifying particular network slice out of the plurality of network slices).
 though Vrzic discloses providing a slice usage rule is to the user equipment to enable the user equipment to use said network slice for the application service(that is providing slice usage rule  may include latency limitation and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements)( see par. 0065).
 In the event Vzric is not clear creating of a slice usage rule for a slice usage rule  wherein a slice usage rule is provided to the user equipment to enable the user equipment to use said network slice for the application service.
GARCIA AZORERO clearly a system for network slice selection based usage rule including providing a slice usage rule is to the user equipment to enable the user equipment to use said network slice for the application service (see the abstract and par. 0027, 0049, where management to provide UE appropriate network slice for based on subscription information, UE usage type, service type, and UE capabilities). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of GARCIA AZORERO into the system Vrzic  thus enhancing assignment of a network slice to the UE in dependence on the received network slice data and network slice routing rule, such that network slice having attributes determined in accordance with the selected attributes as this it may depend on the resource usage of other network slices, according to the applicable sharing rules and/or service level agreements is allocated.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        





Search Results